Citation Nr: 1337752	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Esq.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision and a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a live videoconference hearing before a member of the Board in August 2012.  However, in August 2012, the Veteran, through counsel, withdrew that request.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. An August 2002 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not perfect an appeal of the August 2002 rating decision.

2. Evidence received since the August 2002 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The August 2002 decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 2002 rating decision in connection with the Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran is seeking to reopen his claim of service connection for bilateral hearing loss.  The Board concludes that the notice and duty to assist requirements do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board is reopening the claim, a discussion of VA's compliance with the notice and assistance requirements of 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2012), would serve no useful purpose.

Claim to Reopen

The RO previously denied the Veteran's claim of bilateral hearing loss by an August 2002 rating decision.  The RO considered service treatment records and VA treatment records.  In the August 2002 denial, the RO determined that service connection for bilateral hearing loss was not warranted because the evidence did not show that the Veteran suffered bilateral hearing loss for VA purposes.  The Veteran did not perfect an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 2002 rating decision includes an April 2010 statement from the Veteran, an April 2010 private audiology report from Northeast Kentucky Audiology, a September 2010 letter from Northeast Kentucky Audiology, and the report of a November 2011 VA examination.  Significantly, the September 2010 letter from Northeast Kentucky Audiology states that "Pure tone testing showed a moderate to severe loss in the left ear and a severe to profound loss in the right ear."  Further, the April 2010 record from Northeast Kentucky Audiology includes a written note that the Veteran suffers moderate to profound loss in the left ear and profound loss in the right ear.  As noted above, a reason for the August 2002 denial was that the Veteran's did not have a hearing loss for VA compensation purposes.  

The Board concludes that the additional evidence, in particular, September 2010 and April 2010 records from Northeast Kentucky Audiology, is new and material with respect to the issue of service connection for bilateral hearing loss.  That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it indicates that the Veteran does in fact have a bilateral hearing loss.  Further the April 2010 record from Northeast Kentucky Audiology specifies that the Veteran was exposed to noise while in service and the September 2010 record from that entity offers the opinion that the Veteran's purported hearing loss occurred while he was in service.  The new evidence is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened.  To this extent only, the claim is granted.


REMAND

The Veteran was provided with a VA audiological examination in November 2011.  The testing was not considered valid for puretone thresholds as the Veteran did not respond to testing in the right ear and had a positive speech Stenger.  There was also a reported history of inconsistency in puretone threshold testing.  Speech reception thresholds were not reported and not felt to be appropriate.  The examiner concluded that an etiology opinion of any hearing loss present would be speculative.


The evidence is not sufficient to adjudicate the claim.  Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be scheduled for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist as part of the examination.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

If the result of audiometric testing shows a current hearing disability for VA purposes, the audiologist should provide an opinion as to whether it is at least as likely as not that any current right or left ear hearing loss current hearing loss is related to the Veteran's military service.  As part of the examination, the audiologist should take a detailed history of the Veteran regarding any in-service and post-service noise exposure and should comment on whether any alleged in-service noise exposure contributed, even in part, to any current hearing loss.  The audiologist should discuss the significance of the November 1973 audiogram showing a 25 decibel threshold at 500 hertz in the right ear while the Veteran was in service.   

If the examiner is unable to adequately test for hearing loss due to a failure of the Veteran to cooperate, this fact should be noted.  

If the audiologist determines that he/she cannot provide an opinion without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for hearing loss.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


